Citation Nr: 0533136	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  03-24 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for herpes encephalitis.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel












INTRODUCTION

The veteran served on active duty from December 1980 to 
December 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim to 
reopen his claim of entitlement to service connection for 
herpes encephalitis.

In June 2004, the veteran and his mother provided oral 
testimony via a video conference hearing with the RO.  A 
transcript of that hearing has been associated with the 
claims folder.

In October 2004 the Board reopened the veteran's claim and 
remanded it to the RO for further adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND


In August 2005 the Appeals Management Center (AMC) issued a 
supplemental statement of the case, after completing the 
directives set forth by the Board remand in October 2004.

In October 2005 the Board issued a letter to the veteran 
informing him that the Veterans Law Judge who conducted his 
video hearing in June 2004 was no longer employed by the 
Board.  The law requires that the Veterans Law Judge who 
conducts a hearing on appeal must also participate in any 
decision made on that appeal.  Although a complete transcript 
of the veteran's hearing has been associated with the claims 
folder, the veteran was informed that he has a right to 
request a subsequent Board hearing.
In a response dated October 31, 2005, the veteran informed 
the Board that he wished to attend a hearing before a 
Veterans Law Judge at the Cleveland, Ohio regional office.  
As such, this claim must be remanded in accordance with the 
veteran's request.

This claim is REMANDED to the AMC/RO for the following 
action: 

1.  This claim is remanded to the AMC/RO to schedule the 
veteran for a hearing before a member of the Board.

2.  After the hearing has been held, the case should be 
returned directly to the Board for further 
consideration.  No further action on the part of the RO 
is required with respect to the issue on appeal.  The RO 
need not readjudicate the claim, and a Supplemental 
Statement of the Case need not be issued.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

